Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 7/6/2021 was received and considered.
Claims 21-22, 31-32, 35, 37, 42 and 43 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not fully persuasive.
Applicant’s remarks (§II) are persuasive.  The rejections under 35 U.S.C. §112 are withdrawn.
Applicant’s remarks (§III) point to the amended limitations.  However, Rajadurai discloses a group gateway to: receive a group ID from the network server (MME downloads subscription information from HSS, including group identifier, ¶39); derive a first key (generate unit Gkey, ¶41); distribute, to the UE, the first key (distribute Gkey, ¶25, ¶41) that is protected 
Applicant’s remarks (§IV) point to new claims 42 and 43, which are addressed below.

Claim Objections
Claims 42 and 43 are objected to because of the following informalities:  The limitation “updated first key” should be replaced with “an updated first key”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 21-22, 31-32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0080782 A1 to Rajadurai et al. (Rajadurai) in view of WO 2012/018130 A1 to Prasad et al. (Prasad), US 2011/0072488 A1 to Bi et al. (Bi) and US 2009/0290522 A1 to Zhou.
Regarding claim 21, Rajadurai discloses a group gateway (MME, ¶39) in a group communication system including a User Equipment (UE) and a network server (HSS, ¶39), the group gateway comprising: a processor; and a memory (¶53) having stored thereon a set of instructions executable by the processor, wherein upon execution of the instructions the processor causes the group gateway to: receive a group ID from the network server (MME downloads subscription information from HSS, including group identifier, ¶39); derive a first key (generate unit Gkey, ¶41); distribute, to the UE, the first key (distribute Gkey, ¶25, ¶41) that is protected based on a second key (SMC message protected via NAS security context, ¶41); and control a key lifetime for updating the first key (group key  identifier provided with a validity period, ¶¶24-25).  Rajadurai is silent regarding additionally receiving a security related parameter.  However, Prasad teaches a similar invention, where a gateway establishing a group key for MTC devices initially receives security related information in addition to a group ID, such as a gateway ID, group feature and MTC list (p. 7, line 25).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rajadurai to include additionally receiving a security related parameter.  One of ordinary skill in the art would have been motivated to perform such a modification to assist in establishing a device group, as taught by Prasad.  As modified, Rajadurai teaches establishing a second key (NAS security context) and using that context to distribute the first key (group key), but lacks instructions to authenticate the UE based on a second key that is shared between the UE and the group gateway.  However, Bi teaches that it was known to authenticate UEs as part of the NAS SMC procedure based on a second key (performing 
Regarding claims 22, 31 and 32, the claims are similar in scope to claim 21 and are therefore rejected using a similar rationale.
Regarding claims 35 and 37, Rajadurai discloses wherein the network server is a Home Subscriber Server (HSS) (¶39).

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai, Prasad, Bi and Zhou, as applied to claims 22 and 32 above, in view of US 6,584,566 B1 to Hardjono.
Regarding claims 42 and 43, Rajadurai, as modified above, teaches a key validity period for the group key, defined as a period for which the unique group key is valid (¶23), but is silent regarding re-distributing an updated first key to the UE.  However, Hardjono teaches a similar invention where security groups are maintained and specifically teaches distributing a replacement group key upon a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
July 28, 2021